11/08/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0490
                       CASE NO. DA 21-0490


                              ELLYN NADEAU,
                        Plaintiff/Appellant/Cross-Appellee

                                          v.

                 CARY HORNEMAN and DAVID HORNEMAN
                    Defendants/Appellees/Cross-Appellants

        On Appeal from the Montana Twenty-Second Judicial District
                Big Horn County Cause No. DV-2018-46
                     Honorable Judge Matthew Wald
_________________________________________________________________

       ORDER GRANTING JOINT MOTION TO STAY APPEAL
_________________________________________________________________

      Before the Court is the parties’ Joint Motion to Stay Appeal, requesting

that the Court stay this appeal for a period of ninety (90) days to allow the parties

time to finalize their contingent settlement agreement. This motion being

unopposed and good cause appearing,

      IT IS HEREBY ORDERED that the motion is GRANTED and this matter

is STAYED for ninety (90) days from the date of the motion, to and including

February 3, 2022. If they have not already filed dismissal documents, the parties

shall file a joint status report on or before February 7, 2022, indicating their

settlement progress and whether the stay should be lifted or remain in place.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                November 8 2021